DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending
Claims 13-16 are withdrawn
Claims 1 and 4-5 are amended

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-11-22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “the cleaning liquid”, however claim 11 depend on claim 2 which define two cleaning liquids, the cleaning liquid of the first cleaning part and the cleaning liquid of the second cleaning part. It is unclear which cleaning liquid is being recited in claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-2, 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. JP 2016-051648 (JP’648) (translation included with the IDS filed 12-15-20 used for citation) in view of Yamanaka et al. US 2006/0266380 (US’380).

Regarding claim 1, JP’648 teaches an apparatus that cleans a roller used to press plates of an electrode (an apparatus for cleaning an electrode rolling roller) (apparatus, para. 1). The cleaning apparatus can include two cleaning parts 31 and 50 that contact the roller to clean it (first cleaning part, second cleaning part) (para. 42, 55, 50), the second cleaning part wipes the roller removes the deposits not removed by the cleaning unit 30 and wipe and wipes off the liquid residue on the roller (para. 90, see fig. 104). Therefore, JP’648 teaches an apparatus for cleaning an electrode rolling roll by removing contaminants attached on the electrode rolling roll, the apparatus comprising: a first cleaning part configured to bring the rolling roll into contact with a first cleaning member to thereby clean the rolling roll; and a second cleaning part configured to clean the rolling roll by bringing the rolling roll cleaned by the first cleaning part into contact with a second cleaning member to thereby clean the rolling roll. JP’648 further teaches the first cleaning part can be a strip belt-shaped pressing member 31, cloth, such as a porous film, a woven fabric, a nonwoven fabric, etc. is mentioned, for example. The band-shaped pressing member 31 is formed of, for example, a polymer compound such as a natural polymer compound or a synthetic polymer compound, a metal or the like, and may further contain inorganic particles or inorganic fibers. The material forming the band-like pressing member 31 is, for example, a material including at least one of the elastic material, the porous material, and the heat-resistant material described above (para. 56). JP’648 further teaches the wiping unit 50 has, for example, a wiping member that wipes the outer peripheral surface of the press roller 21. The wiping member is formed, for example, in the same manner as the pressing member 31 described above (para.68). The pressing member 31 is formed of a material including at least one of an elastic material, a porous material, and a heat-resistant material. For example, the pressing member 31 is formed of either an elastic material, a porous material, or a heat-resistant material. Also, for example, the pressing member 31 is formed of a material having all of rubber elasticity, porosity, and heat resistance. The pressing member 31 may further include an abrasive, which will be described later, in addition to the above-described material (para. 46). As a result JP’648 teaches an apparatus for cleaning an electrode rolling roll by removing contaminants attached on the electrode rolling roll, the apparatus comprising: a first cleaning part configured to bring the rolling roll into contact with a first cleaning member to thereby clean the rolling roll; and a second cleaning part configured to clean the rolling roll by bringing the rolling roll cleaned by the first cleaning part into contact with a second cleaning member to thereby clean the rolling roll.

JP’648 does not teach the first cleaning member has a first grain defined by a first direction and the second cleaning member has a second grain defined by a second direction, and wherein each grain has only a single direction, and wherein the first direction is different from the second direction.

US’380 teaches according to the present invention, of the both surfaces of a cleaning sheet, a contact face to be rubbed against a cleaning object is a concave convex plane containing a convex part 1 and a concave part 2. By rubbing this concave convex plane against a cleaning object, material attached to an object to be cleaned can be effectively removed (abstract). US’380 further teaches the by processing the contact face of a sheet into a concave convex shape and rubbing the convex face against a cleaning object like a wiper enables preferable cleaning. The convex portions of the sheet wipe the surface and collect the target to be removed in the concave portion to remove the target from the surface (para. 13, 57 see. Fig. 2). The material constituting the sheet and the like are not particularly limited as long as the contact face to be rubbed against a cleaning object can be processed to have a concave convex plane, and appropriately selected for use from organic materials and inorganic materials according to the kind of the cleaning object (para. 51). The concave convex pattern of a concave convex plane is not particularly limited and, for example, a concave convex pattern in which separately occurring, ridge-line like convex parts are disposed randomly or regularly on a flat base sheet, a concave convex pattern in which separately occurring, ridge-line like non-penetrated convex parts are disposed randomly or regularly on the main plane of a flat sheet with the entire thickness of the sheet and the like can be mentioned (para. 65, see fig. 3-9). Therefore, US’380 teaches that a cleaning sheet that is rubbed against an object to be cleaned can include a textured surface that may include a repeating pattern having a single direction, see fig. 3. The texture allows the cleaning sheet/belt to more effectively clean the surface of an object because it can both wipe the surface with convex portions and collect the removed material in the concave portion. US’380 further teaches when the convex part is like a ridge line, the shape of the convex part, particularly, the cross sectional shape of the convex part cut perpendicularly to the longitudinal direction of the ridge line affects the effect of the edge and manner of cramping upon contact of the convex part with a cleaning object, and the like, which in turn greatly influences the removability of the removal target. The cross sectional shape of the convex part can be appropriately determined according to the viscosity of the removal target and the mechanical properties of the material constituting the sheet. For example, the rectangular wave (including trapezoid of FIG. 6(a)) shown in FIG. 1, various saw tooth waves shown in FIGS. 6(b)-(e), triangular wave, semi-circle shown in FIG. 7(a), semi-ellipse shown in FIG. 7(b) and the like are preferable cross sectional shapes. The sheet having the rectangular waves shown in FIG. 1 may advance in the direction of either side because edges 1a, 1b of the shoulder of the convex part are the same. Since the width w1 of the convex part is almost the same as the distance from the apex to the base part, the convex part has relatively high rigidity, and provides a strong blade with less flexure. In contrast, the triangular wave shown in FIG. 6(b) has directionality for use, and the sheet can act more effectively with the edge of the apex of the convex part on the removal target when it advances in the right direction in the Figure. Moreover, the tip of the convex part easily bends as compared to the rectangular wave, which facilitates following the concaves and convexes on the plate surface. Furthermore, a convex part like a triangular wave is beneficial in that the volume of the concave part increases for the inclined plane (para. 78-81). Therefore, US’380 teaches that the cleaning effect can be modified by selecting the orientation of the convex and concave parts and the combined teachings of JP’648 and US’380 teaches that the cleaning parts can have different grain directions to provide different cleaning effects to perform the different cleaning processes disclosed in JP’648 discussed above, such cleaning with a cleaning liquid and drying/removing residue of the first cleaning liquid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’648 to include the first cleaning member has a first grain defined by a first direction and the second cleaning member has a second grain defined by a second direction, and wherein each grain has only a single direction, and wherein the first direction is different from the second direction because US’380 teaches it allows the cleaning belt to more effectively clean the surface of an object and that the cleaning parts can have different grain directions to provide different cleaning effects to perform the different cleaning processes and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C) and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claims 2 and 11-12, the modified apparatus of JP’648 teaches the apparatus of claim 1 for cleaning an electrode rolling roller. JP’648 further teaches the belt is supplied by a feed roller (supply roll) and pressed to contact the belt to the electrode roller by a pressing roller (cleaning unit) (para. 57-59, see fig. 1-2). The apparatus includes a supply unit 70 that supplies the above-described solvent to the first cleaning member (cleaning liquid spray unit) (69-70, see fig. 1-2). Since the belt includes a fee roller, configured to feed the pressing member 31 in one longitudinal direction by rotating (para. 56-57), it would also require a winding roller for collecting the belt after it has been supplied for cleaning. Therefore, JP’648 further teaches wherein the first cleaning part and the second cleaning part each comprises: a supply roll configured to supply the first or the second a cleaning member, respectively; a cleaning unit configured to bring the first or the second cleaning member respectively, into contact with the rolling roll to thereby clean a surface of the rolling roll; a cleaning liquid spray unit configured to spray cleaning liquid onto the first or the second cleaning member; and a winding roll configured to recover the first or the second cleaning member, respectively, having cleaned the surface of the rolling roll.

The modified apparatus of JP’648 does not teach providing multiple cleaning parts each have a cleaning liquid spray unit such that the first cleaning part and the second cleaning part each comprises: a cleaning liquid spray unit configured to spray cleaning liquid onto the first or the second cleaning member, respectively, with regard to claim 2.

However, JP’648 further teaches the solvent contained in the pressing member 31 is, for example, selected from the group consisting of alcohol, acetone, polar organic solvent such as N-methylpyrrolidone, nonpolar organic solvent mainly containing mineral oil, and water containing acid or alkali (para 53). Therefore, the modified apparatus of JP’648 teaches wherein the cleaning liquid contains one or more selected from the group consisting of water and alcohol-based compound, with regard to claim 11 and wherein the cleaning liquid of the first cleaning part is a cleaning liquid containing water, and wherein the cleaning liquid of the second cleaning part is a cleaning liquid containing an alcohol-based compound, with regard to claim 12. Further, it would be obvious to apply multiple cleaning liquids through the use of multiple cleaning parts each of which is used to apply a different cleaning solution because it is prima facie obvious to combine two configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’648 to include providing multiple cleaning parts each have a cleaning liquid spray unit such that the first cleaning part and the second cleaning part each comprises: a cleaning liquid spray unit configured to spray cleaning liquid onto the first or the second cleaning member, respectively because JP’648 teaches multiple cleaning solutions can be used for cleaning and it would be obvious to apply multiple cleaning liquids through the use of multiple cleaning parts each of which is used to apply a different cleaning solution because it is prima facie obvious to combine two configurations each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06

Regarding claims 4-7, the modified apparatus of JP’648 teaches the apparatus of claim 1 for cleaning an electrode rolling roller. US’380 further teaches the concave convex pattern of a concave convex plane is not particularly limited and, for example, a concave convex pattern in which separately occurring, ridge-line like convex parts are disposed randomly or regularly on a flat base sheet, a concave convex pattern in which separately occurring, ridge-line like non-penetrated convex parts are disposed randomly or regularly on the main plane of a flat sheet with the entire thickness of the sheet and the like can be mentioned. The embodiment of the convex part is preferably a long string of ridge line-like (mountain range) protrusions having a constant height rather than a dot-like separately occurring protrusion, whereby the ridge line-like convex part can act as a wiper blade and scrape the removal target without a trace (para. 65-67, see fig. 3-9). Therefore, US’380 teaches that lines having various directions can be formed as the pattern on the cleaning belt to act as wiper blades. Each of the first and second grains can be the same direction or different directions based on the needs of the material to be cleaned and the surface to be cleaned such that the most effective wiping and collecting functions of the textured pattern is achieved.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’648 to include wherein a direction of the first grain formed on the first cleaning member or the second grain formed on the second cleaning member is formed to have an angle of 0 to 90 degrees with respect to a moving direction of the cleaning member during cleaning, with regard to claim 4, wherein a direction of the first grain formed on the first cleaning member or the second grain formed on the second cleaning member is formed to have an angle of 30 to 60 degrees with respect to a moving direction of the cleaning member during cleaning, with regard to claim 5, wherein the first and second directions of the grains respectively formed on the first and second cleaning members, intersects each other with an angle of 60 to 120 degrees, with regard to claim 6 and wherein the first and second directions of grains respectively formed on the first and second cleaning members intersects each other with an angle of 80 to 100 degrees, with regard to claim 7 because US’380 teaches the grain directions are selected based on the needs of the material to be cleaned and the surface to be cleaned such that the most effective wiping and collecting functions of the textured pattern is achieved and that multiple grain directions can be utilized, and it is prima facie obvious to combine two configuration each of which is taught by the prior art to be useful for the same purpose, in order to form a third configuration to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06 and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP’648 in view of US’380 as applied to claim 1 above, and further evidenced by Chen et al. US2007/0130713 (US’713).

Regarding claim 3, the modified apparatus of JP’648 teaches the apparatus of claim 1 for cleaning an electrode rolling roller. JP’648 further teaches the first cleaning member can include a nonwoven fabric (para. 56) and that the second cleaning member can be the same as the first cleaning member (para.68). US’380 further teaches the material constituting the sheet and the like are not particularly limited as long as the contact face to be rubbed against a cleaning object can be processed to have a concave convex plane, and appropriately selected for use from organic materials and inorganic materials according to the kind of the cleaning object (para. 51). US’713 teaches that non-woven fabrics are known to be able to be shaped to have projections (para. 9, see fig. 1-5). Therefore, the modified apparatus of JP’648 further teaches wherein the first and the second cleaning member each comprises non-woven fabric.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’648 in view of US’380 as applied to claim 1 above, and further in view of CN207857414 (CN’414) (machine translation included with the IDS filed 12-15-20 used for citation).

Regarding claims 8-9, the modified apparatus of JP’648 teaches the apparatus of claim 1 for cleaning an electrode rolling roller.

The modified apparatus of JP’648 does not teach wherein the electrode rolling roll cleaning apparatus further includes a scraping pad adapted to scrape off foreign materials attached to a surface of the rolling roll, with regard to claim 8 and wherein the electrode rolling roll cleaning apparatus further includes an air spray unit adapted to spray air to a surface of the rolling roll, with regard to claim 9.

CN’414 teaches a pressing roller cleaning apparatus and method, where the apparatus is used to press an electrode of a battery (para. 1-5). CN’414 further teaches the cleaning apparatus can include an air supply 10 for blowing air to a surface of the rolling roller and scrapers 12, 13 and 14 for scraping dust from the rolling roller (para. 22-25). The air supply and scrapper can be used to assist in the cleaning of the roller in combination with other cleaning mechanisms 9 and 11 (para. 23-24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’648 to include wherein the electrode rolling roll cleaning apparatus further includes a scraping pad adapted to scrape off foreign materials attached to a surface of the rolling roll, with regard to claim 8 and wherein the electrode rolling roll cleaning apparatus further includes an air spray unit adapted to spray air to a surface of the rolling roll, with regard to claim 9 because CN’414 teaches an air supply and scrapper can be used to assist in the cleaning of the roller of JP’648 in combination with other cleaning mechanisms and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP’648 in view of US’380 as applied to claim 1 above, and further in view of Yang H et al. CN 205732065 (CN’065) (machine translation used for citation).

Regarding claim 10, The modified apparatus of JP’648 teaches the apparatus of claim 1 for cleaning an electrode rolling roller.

The modified apparatus of JP’648 does not teach wherein the electrode rolling roll cleaning apparatus further includes a heating unit configured to dry the rolling roll by applying heat to a surface of the rolling roll.

CN’065 teaches lithium ion battery manufacturing, in particular to a continuous rubbing device for rolling a lithium electrode sheet (page 1). CN’065 further teaches the air outlet 41 blows hot air to the rolling surface to help quickly dry the spray liquid and improve work efficiency (page 2). The cleaning effect is obvious, and the spray liquid is blown dry in time through the drying mechanism to prevent contamination of the pole piece and achieve the purpose of automatically cleaning the roller; the gear-shaped wiping head wipes off the powder on the roller surface and traps the dust In the gear depression, it is prevented to wipe the dust on the pole piece during the wiping process, so as to ensure the cleaning of the roller surface, prevent small particles on the roller surface, and the dust damages the pole piece, causing scratches, scratches and breaks. It is beneficial to improve the roll quality of the battery pole piece (page 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’648 to include wherein the electrode rolling roll cleaning apparatus further includes a heating unit configured to dry the rolling roll by applying heat to a surface of the rolling roll because CN’065 teaches a hot air drying mechanism can be used in combination with other cleaning devices to improve work efficiency and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding additional limitations that the first direction is different from the second direction has changed the scope of claim 1, and as a result, the 103 rejection of claim 1 as stated in the final office action mailed 5-11-22 is withdrawn. However, upon further consideration, the teachings of JP’648 and US380 still appear to read on the claimed invention therefore a new ground(s) of rejection is made under 103 as obvious over JP’648 in view of US380 which includes both the rejection of claim 1 as stated in the final office action mailed 5-11-22 and additional discussion regarding the teachings of US’380 relating to the features added to claim 1.


Response to Arguments
Applicants arguments that none of the cited art teaches or suggests first and second cleaning members having different grain directions has been considered but are not deemed persuasive. As discussed above, US’380 further teaches when the convex part is like a ridge line, the shape of the convex part, particularly, the cross sectional shape of the convex part cut perpendicularly to the longitudinal direction of the ridge line affects the effect of the edge and manner of cramping upon contact of the convex part with a cleaning object, and the like, which in turn greatly influences the removability of the removal target. The cross sectional shape of the convex part can be appropriately determined according to the viscosity of the removal target and the mechanical properties of the material constituting the sheet. For example, the rectangular wave (including trapezoid of FIG. 6(a)) shown in FIG. 1, various saw tooth waves shown in FIGS. 6(b)-(e), triangular wave, semi-circle shown in FIG. 7(a), semi-ellipse shown in FIG. 7(b) and the like are preferable cross sectional shapes. The sheet having the rectangular waves shown in FIG. 1 may advance in the direction of either side because edges 1a, 1b of the shoulder of the convex part are the same. Since the width w1 of the convex part is almost the same as the distance from the apex to the base part, the convex part has relatively high rigidity, and provides a strong blade with less flexure. In contrast, the triangular wave shown in FIG. 6(b) has directionality for use, and the sheet can act more effectively with the edge of the apex of the convex part on the removal target when it advances in the right direction in the Figure. Moreover, the tip of the convex part easily bends as compared to the rectangular wave, which facilitates following the concaves and convexes on the plate surface. Furthermore, a convex part like a triangular wave is beneficial in that the volume of the concave part increases for the inclined plane (para. 78-81). Therefore, US’380 teaches that the cleaning effect can be modified by selecting the orientation of the convex and concave parts and the combined teachings of JP’648 and US’380 teaches that the cleaning parts can have different grain directions to provide different cleaning effects to perform the different cleaning processes disclosed in JP’648 discussed above, such cleaning with a cleaning liquid and drying/removing residue of the first cleaning liquid.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koto et al. JP 2013-188685 (JP’685) (Machine translation used for citation). JP’685 teaches an electrode cleaning apparatus including multiple electrode cleaning rollers 21, 31 and 41 (page 1-2). The cleaning rollers have different adhesive strengths made of different materials and can have different configurations as shown in figs. 2-4, pages 1-4. These differences extend the adhesiveness/cleaning efficacy of the cleaning rollers and therefore reduces the manufacturing cost of the electrode (pages 3-4). Therefore, JP’685 teaches providing the cleaning parts of the modified apparatus of JP’648 with different orientations or cleaning effects.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713